        Case 2:18-cv-02035-WBS-KJN Document 125 Filed 09/07/21 Page 1 of 3


 1   Hans W. Herb, Esq. SBN 136018
     LAW OFFICES OF HANS W. HERB
 2   P. O. Box 970
     Santa Rosa, CA 95402
 3   707/576-0757
     707/575-0364 Fax
 4
     Counsel for Plaintiff
 5   Pamela Denise Pringle

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     PAMELA DENISE PRINGLE,                          No. 2:18-cv-02035 WBS-KJN
12
                        Plaintiff,                   STIPULATION TO DISMISS ENTIRE
13                                                   ACTION AGAINST ALL DEFENDANTS
            v.                                       WITH PREJUDICE; ORDER GRANTING
14                                                   DISMISSAL WITH PREJUDICE
     BRENT CARDALL, et al.
15
                        Defendants.                  FRCP 41(a)(2)
16

17
            Plaintiff Pamela Denise Pringle (“Plaintiff”) and Defendants Brent Cardall and the County
18
     of Yolo (“Yolo”), by and through their attorneys of record, and Defendant Anthony Pennella, by
19

20   and through his attorney of record, hereby enter into this Stipulation to Dismiss Plaintiff’s

21   complaint and all claims against Defendants with prejudice.

22          WHEREAS, Plaintiff and Defendants (the “Parties”) have entered into a settlement
23   agreement that achieves a full and final settlement of all Plaintiff’s claims against Defendants as
24
     set forth in the Complaint filed in this matter on July 25, 2018.
25
             WHEREAS, on July 29, 2021, the Parties filed a Notice of Settlement notifying the Court
26
     that the Parties had reached a settlement of this matter.
27

28

                                     STIPULATION FOR DISMISSAL            - 1
       Case 2:18-cv-02035-WBS-KJN Document 125 Filed 09/07/21 Page 2 of 3


 1          NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the
 2   Parties that Plaintiff’s Complaint and all claims against Defendants shall be dismissed with
 3
     prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
 4
            The Parties respectfully request an order from this Court dismissing such claims with
 5
     prejudice, with each side to bear their own attorney fees and costs.
 6

 7          Dated: September 3, 2021               LAW OFFICE OF HANS W. HERB

 8
                                           By: __/s/ Hans W. Herb_____________
 9                                               Hans W. Herb
                                                 Attorney for Plaintiff
10

11

12          Dated: September 2, 2021               ANGELO KILDAY KILDUFF

13

14
                                           By: __/s/ John A. Whitesides____________
15                                               John A. Whitesides
                                                 Attorney for Yolo Defendants
16

17          Dated: September 3, 2021               REILY & JEFFERY, INC.
18

19
                                           By: __/s/ Janine K. Jeffery_____________
20                                               Janine K. Jeffery
                                                 Attorney for Anthony Pennella
21

22

23

24

25

26
27

28

                                  STIPULATION FOR DISMISSAL                 - 2
       Case 2:18-cv-02035-WBS-KJN Document 125 Filed 09/07/21 Page 3 of 3


 1                                                    ORDER
 2
            IT IS HEREBY ORDERED that the above-captioned action against Defendants is
 3
     dismissed with prejudice. Further, each party shall bear their own attorney fees and costs.
 4
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5
            Dated: September 3, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                  STIPULATION FOR DISMISSAL             - 3
